DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In the amendment filed 04/09/2021, claims 20-23 are canceled due to restriction requirement and no new claims were added. Therefore, claims 1-19 are currently pending for examination.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  “a user device” in line 11 should be “the user device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation “the parked vehicle” in line 21. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the accelerometer” in line 7. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6 and 8-19 depended on claim 1. Claims 2-6 and 8-19 are indefinite because they depend on a base claim that is indefinite.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,546,497. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are .

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pat. No. 9,697,651) in view of Davies et al. (Davies; US Pat. No. 9,666,075).
For claim 1, Khan discloses a system for managing parking [Abstract; systems for facilitating reservation for a parking space with a near field communications (NFC)-enabled device], comprising: 
an occupancy detection sensor that is configured to detect a change in occupancy state in a parking space (E.g. Fig. 1; Col 6, lines 38-41; Col 7, lines 44-47; NFC-enabled parking meter 102 has a sensor to detect a vehicle parked in one or more associated parking spaces); 
E.g. Fig. 1 Col 5, lines 34-40; Col 7, lines 8-12; parking meter 102 in proximity of a parking space includes a display 118 that indicates the reservation status of the associated parking space, whether the parking space is under a reservation or has been released, and the amount of time remaining on the reservation);
a user device including a mobile application configured to request a reservation associated with an intended parking session by inputting one or more parameters (E.g. Figs. 1, 2A, 28; Col 5, line 65 to Col 6, line 24; Col 8, lines 42-45;  a wireless NFC-enabled device 106 includes mobile phones to provide a prepayment (input) for an allotment of time (parameter) for the parking space through wallet application 122; the wallet application 112 can be used to make a payment at the beginning of the requested reservation) one or more processors configured to provide information to user device of the reservation holder (E.g. Fig. 1; Col 6, lines 41-54; the meter 102 includes a controller 108 (processor) in communication with the NFC-enabled device 106; meter 102 can provide an electronic confirmation directly to device 106 of the reservation for the parking space).
Khan fails to expressly disclose a display configured to display a sufficiently unique identifier to indicate an identity of a reservation holder or upon authentication of the reservation holder in a reserved parking space or upon an accepted reservation; providing to a user available or expected choices for parking for the intended parking session; the user device further configured to select, via the mobile application, a choice for parking based on the available or expected choices for parking for the intended parking session; the one or more processors further configured to authenticate whether a vehicle occupancy event in the reserved parking space 
However, as shown by Davies, it was well known in the art of parking management to include a display configured to display a sufficiently unique identifier to indicate an identity of a reservation holder or upon authentication of the reservation holder in a reserved parking space or upon an accepted reservation (E.g. Fig. 6; Col 18, lines 19-38; a default customizable reservation display string is set to 'Reserved for Jane Doe'; at the appointed time of the reservation, the next available empty parking space display device 100 changes to show the personalized name of the person who has reserved and paid in advance for the parking space 105); providing to a user available or expected choices for parking for the intended parking session (E.g. Figs. 6, 12A; Col, 16, line 44 to Col 17, line 14; a registered user 152 logs into a parking reservation website from a mobile device and reserves one of a plurality of available parking spaces as determined by the reservation module 143 and the parking space availability database 135); the user device further configured to select, via the mobile application, a choice for parking based on the available or expected choices for parking for the intended parking session (E.g. Fig. 6, 12A; Col 17, lines 4-14; Col 18, lines 19-28; the user selects an available parking space through the mobile device); the one or more processors further configured to authenticate whether a vehicle occupancy event in the reserved parking space belongs to the reservation holder for the reserved parking space (E.g. Fig.  6; Col 19, lines 7-12; a vehicle detection and recognition system 101 identifies the vehicle's license plate number in a database of registered vehicles in order to determine if the vehicle 104 is registered; once the vehicle identity has been confirmed, the display device 100 changes its output to read: 'you are authorized to park here'); and the one or E.g. Fig.  6; Col 19, lines 14-28; if a check of the vehicle's license plate number against the system database indicates that the vehicle 104 is not recognized (identity of parked vehicle cannot be confirmed), then the display device 100 is updated to read 'unauthorized vehicle' (violations and exceptions) and warns the user to register the vehicle or be subject to towing).
It would have been obvious to one of ordinary skill in the art of parking management before the effective filing date of the claimed invention to modify Khan with the teaching of Davies in order to provide users with the convenience of reserving parking spaces using a mobile device and parking lot operators with a means for removing vehicles that are not authorized to park in the facility due to lack of payment or failing to register their identity.

12.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies and further in view of Lu et al. (Lu; US Pat. No. 9,194,168).
	For claim 2, Khan in view of Davies fails to expressly disclose wherein the authentication is automatically performed from an in-vehicle device mounted in an interior or an exterior of the vehicle.
However, as shown by Lu, it was well known in the art of vehicle authentication that authentication can be automatically performed from an in-vehicle device mounted in an interior or an exterior of the vehicle [E.g. Abstract, Fig. 1, Col 6, lines 1-41; Col 12, lines 5-47; a computing device 110 incorporated inside a vehicle 100 uses a received encryption key to authenticate a client computing device].

	For claim 3, Lu further teaches wherein the in-vehicle device comprises an accelerometer (E.g. Col 6, lines 61-65, Col 7, line 7-11, Fig. 1; positing system 170 includes an accelerometer in communication with the computing device).
	For claim 4, Lu further teaches where the authentication employs a distance measurement between the in-vehicle device and a fixed device in proximity to the parking space (Figs. 1, 7; Col 12, lines 5-21; Col 13, lines 16-18; the authentication information can allow the vehicle's computing device to authenticate the user's client computing device when the vehicle is within a certain distance of the client computing device 230, situated at or near parking space 742).

13.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies further in view of Lu and further in view of Viittala et al. (Viittala; US 2013/0138314).
For claim 5, Khan in view of Davies and Lu fails to expressly disclose wherein the distance measurement is derived from a direct or indirect measurement of a time of flight of a radio signal between the fixed and in-vehicle devices. 
However, as shown by Viittala, it was well known in the art of communication that distance measurement can be derived from a direct or indirect measurement of a time of flight of a radio signal between fixed and in-vehicle devices [E.g. 0018-0019, Fig. 1; (direct measurement of the time-of-flight of a radio signal between a vehicle 102 and one of a coarse positioning 
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies and Lu with the teaching of Viittala in order to provide a means for calculating the distance between a vehicle and a parking space in real-time.
For claim 6, Viittala further teaches wherein the distance measurement comprises one or more measurements performed separately by the in-vehicle device and the fixed device [E.g. 0019. Fig. 2; the position of the vehicle 102 can be computed using two or more distance measurements based on signals received by the vehicle from two or more radio responsive device].

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies further in view of Lu and further in view of Dermosessian (US 2017/0206471).
	For claim 9, Khan in view of Davies and Lu fails to expressly disclose wherein the in-vehicle device comprises at least one button for user input configured to initiate communication between the in-vehicle device and a fixed device for the authentication.
However, as shown by Dermosessian, it was well known in the art of vehicle parking that an in-vehicle device comprises at least one button for user input configured to initiate communication between in-vehicle device and a fixed device for authentication [E.g. Abstract, Fig. 1, 0033, 0074-0081; a web-enabled computing device associated with a user inside a vehicle includes an icon which, when pressed, transmits a reservation signal to a parking system 
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies and Lu with the teaching of Dermosessian in order to provide users with the convenience of validating their parking reservation without needing to exit their vehicle.

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies further in view of Lu and further in view of Stephen (GB 2518835).
For claim 11, Khan in view of Davies and Lu fails to expressly disclose wherein the in-vehicle device includes at least one of visual and auditory indicators to inform the user device of an authentication state.
However, as shown by Stephen, it was well known in the art of vehicle indicators that an in-vehicle device includes at least one of visual and auditory indicators to inform a user device of an authentication state (E.g. Abstract, page 3, paragraph 3 and 4; an in-vehicle electronic device comprising a visual indicator means to indicate that payment for the parking space has been successfully made).
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies and Lu with the teaching of Stephen in order to provide users with the convenience of validating their parking reservation without needing to exit their vehicle.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies and further in view of Stephen.
For claim 12, Khan in view of Davies fails to expressly disclose wherein upon the authentication, parking space information including one or more of regulations, location, and price is transmitted to the user device. 
However, as shown by Stephen, it was well known in the art of vehicle parking that upon authentication, parking space information including one or more of regulations, location, and price is transmitted to user device (E.g. Page 8, paragraph 2-6 4; a remote computer server 80 can identify the location of the parking lot from the user's GPS coordinates and can then communicate the prices for parking at that location back to the user's mobile device 70; when payment has been successfully made, the remote server 80 will communicate a valid parking signal code to the mobile device 70; this signal code will contain details of the vehicle and valid time duration of the parking session that has been paid for).
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Stephen in order to provide users with the convenience of reserving a parking space and validating their parking reservation without needing to exit their vehicle.

17.	Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies and further in view of Jones et al. (Jones; US Pat. No. 9,697,506).
	For claim 13, Khan in view of Davies fails to expressly disclose wherein the sensor is configured to be one or more of subterranean, surface mounted, curb face mounted, and pole mounted.

It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Jones in order to provide a parking space with the ability to detect an approaching or exiting vehicle.
For claim 15, Khan in view of Davies fails to expressly disclose wherein at least one of the reservations indicator display and the sensor comprises a solar panel.
However, as shown by Jones, it was well known in the art of sensors to include at least one of the reservations indicator display and a sensor that comprises a solar panel (Fig. 1; Col 6, lines 15-20; the pole-mount vehicle sensor 20 is powered by a solar panel physically located within the outer housing of the single space meter).
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Jones in order to provide an environmentally-friendly power source for the vehicle sensors.
For claim 16, Khan in view of Davies fails to expressly disclose wherein at least one of the reservations indicator display and the sensor are coupled to a payment device.
However, as shown by Jones, it was well known in the art of sensors to include at least one of a reservations indicator display and a sensor are coupled to a payment device (Fig. 7; Col 
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Jones in order to provide fully integrated system for detecting the presence of a vehicle and accepting payment for parking from a user.

18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies further in view of Jones and further in view of McEwan (US Pat. No. 5,581,256).
For claim 14, Khan in view of Davies and Jones fails to expressly disclose wherein the sensor comprises a radar sensor using at least one timing signal with a duration of less than 10 nanoseconds or rise or fall times of less than 3 nanoseconds.
However, as shown by McEwan, it was well known in the art of sensors to include a sensor that comprises a radar sensor using at least one timing signal with a duration of less than 10 nanoseconds or rise or fall times of less than 3 nanoseconds (E.g. abstract, Col 1, line 55 – Col 2, line 30; a range gated strip proximity sensor, where the sensor signals comprise pulses of radio frequency signals having a duration of less than 10 nanoseconds.
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies and Jones with the teaching of McEwan in order to provide a low cost, effective, short range proximity sensing device which is capable of use along a long line or around a large perimeter.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies and further in view of Yong (KR 20100107117; machine translation used)
For claim 17, Khan discloses at least one of an RFID tag, an NFC tag, ID, 20 or 30 barcode configured to inform the user device of a specific location (Fig. 1; Col 7, lines 8-18; upon interfacing NFC-enabled devices 106 with an NFC-enabled parking meter 102, controller 108 can provide location-specific marketing for display on the NFC-enabled device 106).
Khan in view of Davies fails to expressly disclose wherein the reservations indicator display comprises at least one of an RFID tag, an NFC tag, ID, 20 or 30 barcode configured to inform the user device of a specific location.
However, as shown by Yang, it was well known in the art of parking systems to include a reservations indicator display comprises at least one of an RFID tag, an NFC tag, ID, 20 or 30 barcode configured to inform a user device of a specific location (abstract, claims 1, 2, 4, 11; a magnetic card reader and an RFID reader obtains a customer's information from an RFID tag, and a parking location confirmation device 230 outputs parking location information to a monitor screen in response to the tag reading).
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Yang in order to provide users with a wireless and contactless means for obtaining their exact location when parking.

20.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies and further in view of Cooke et al. (Cooke; US 2014/0025513).

Khan in view of Davies fails to expressly disclose wherein the reservations indicator display comprises a payment facilitation processor for processing contactless wireless payments.
However, as shown by Cooke, it was well known in the art of reservation to include a reservations indicator display comprises a payment facilitation processor for processing contactless wireless payments [Abstract, Figs. 4a-4f, 0032; touch screen 402 for processing contactless payment transactions].
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Cooke in order to provide a convenient means for users to pay for parking reservations using a touch screen.

21.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Davies and further in view of Hart et al. (Hart; US Pat. No. 9,424,840).
For claim 19, Khan in view of Davies fails to expressly disclose wherein the one or more processors is configured to receive the one or more parameters via input from the user device and provide the information to the reservation holder of the user device via automated natural language voice interfaces.
However, as shown by Hart, it was well known in the art of user inputs to include one or more processors configured to receive the one or more parameters via input from a user device and provide information to a reservation holder of the user device via automated natural E.g. abstract; Col 1, line 61 to Col 2, line 12; speech recognition platform receives an audio signal that includes speech from a user, performs automatic speech recognition on the audio signal, and makes a reservation for the user in response to the voice input).
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Khan in view of Davies with the teaching of Hart in order to provide a user-friendly and hands-free means for making a parking reservation.

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Lopez et al. (US Pat. No. 7,104,447)
	Katz (US 2002/0109610)

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689